Citation Nr: 0101058	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1967.  This appeal arises from an April 1999 rating action 
which denied service connection for PTSD, a low back 
disability, and a bilateral shoulder disorder on the grounds 
that new and material evidence had not been submitted to 
reopen the claims.


REMAND

In his August 1999 Substantive Appeal of the PTSD issue, the 
veteran requested a hearing before a Member of the Board of 
Veterans Appeals (Board) at the RO.  By letters of mid-
September 1999, the RO notified the veteran and his 
representative that his name had been placed on a list of 
persons wishing to appear for a Board hearing at the RO, that 
he would be notified of the time and place of his hearing 
when a date became available, and that, if he did not want to 
wait for a hearing before a Member of the Board at the RO, he 
could elect another option, including a hearing at the RO 
before RO personnel.  In late September 1999, the veteran 
responded that he wanted a hearing at the RO before RO 
personnel rather than a hearing before a Member of the Board 
at the RO.  By letters of October 1999, the RO notified the 
veteran and his representative of a hearing that had been 
scheduled for him at the RO for a date in November.  The 
hearing was not held, and a November 1999 statement from the 
veteran's representative indicates that the veteran submitted 
additional evidence at that time which he requested be 
utilized in lieu of the hearing which was scheduled for a 
date in November.

In his March 2000 Substantive Appeal of the low back and 
bilateral shoulder issues, the veteran requested a hearing 
before a Member of the Board in Washington, D.C.  By letters 
of October 2000, the Board notified the veteran and his 
representative of a hearing which had been scheduled for him 
at the Board in Washington, D.C. for a date in January 2001.  
By letter of December 2000, the veteran notified the Board 
that he wanted to cancel the hearing scheduled before a 
Member of the Board in Washington, D.C. in January 2001, and 
instead wanted a hearing before a Member of the Board at the 
RO.  Also in December 2000, the veteran notified the 
Pittsburgh RO that he had changed his residence to Florida, 
and requested the Pittsburgh RO to transfer his VA claims 
folder to the St. Petersburg, Florida RO, through which he 
intended to pursue his claims.  Accordingly, this case is 
REMANDED to the RO for the following action:

1. The Pittsburgh RO should transfer the 
veteran's claims folder to the St. 
Petersburg, Florida RO, in view of the 
veteran's change of residence to that 
state.

2. Thereafter, the St. Petersburg RO 
should schedule, at the first 
convenient opportunity, a hearing for 
the veteran and any witnesses before a 
Member of the Board traveling to the 
RO for the purpose of conducting such 
hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and a Supplemental Statement of the Case need not be issued.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


